Citation Nr: 1034784	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory disorders.

2.  Entitlement to service connection for digestive problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied service 
connection for bronchitis and digestive problems.

In April 2007, the Board remanded the case for additional notice 
and the development of additional evidence.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives.  The Board will proceed with review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Chronic asthma began during service.

2.  Hepatitis treated during service resolved during service, 
without chronic residual manifestations.

3.  Episodic abdominal pain, irritable bowel syndrome (IBS), and 
gastroesophageal reflux disease (GERD) arose many years after 
service, and are not related to any disease, injury, or other 
event in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for asthma, 
claimed as bronchitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for establishing service connection for 
digestive problems, to include gastritis, IBS, GERD, or residuals 
of hepatitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in a May 2003 letter, issued prior to the decision 
on appeal, and a May 2007 letter, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The May 2007 letter also advised the Veteran 
of how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  The 
case was last adjudicated in a November 2009 supplemental 
statement of the case.

The April 2007 Board remand included instructions to seek 
additional evidence; and those instructions have been carried 
out.  The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran actively 
participated in the claims process by submitting written argument 
and providing evidence.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, and 
he has done so.  Any error in the sequence of events or content 
of the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).


Bronchitis Claim

In his April 2003 claim for VA disability compensation, the 
Veteran sought service connection for bronchitis.  The 
respiratory problems described in the course of the claims and 
appeals processes have been described variously as bronchitis, 
allergic rhinitis, and asthma.  During the appeals process, in 
2009, the RO granted service connection for allergic rhinitis.  
The Veteran contends that service connection is also warranted 
for bronchitis and asthma symptoms.

Service treatment records reveal that the Veteran had medical 
treatment for allergic rhinitis.  In March 1974 through April 
1975, the Veteran received weekly allergy shots.  Treatment notes 
from November 1974 reflected a history of wheezing in September 
1974.  

The claims file contains post-service medical records.  In 
private treatment between 1987 and 2003, clinicians described 
various respiratory problems including allergic rhinitis, 
bronchitis, asthma, and reactive airway disease.  VA clinicians 
who saw the Veteran between 2002 and 2008 noted wheezing, chronic 
obstructive pulmonary disease, asthma, and episodes of bronchitis 
and viral upper respiratory infections.  

In the report of a May 2009 examination, the examiner reported 
having reviewed the Veteran's claims file.  The Veteran reported 
that episodes of rhinitis, dyspnea, and wheezing began during 
service and continued through the present.  The examiner noted 
that the Veteran had been diagnosed with asthma.  The Veteran's 
lungs were clear, and chest x-rays were normal.  Pulmonary 
function tests showed evidence of moderate obstructive 
ventilatory impairment, with improvement after the use of a 
bronchodilator.  The examiner concluded that the Veteran has 
moderate persistent asthma and allergic rhinitis.  The examiner 
expressed the opinion that the symptoms described as recurrent 
bronchitis in the 1990s and 2000s were actually manifestations of 
asthma.  The examiner noted that allergic rhinitis was documented 
during the Veteran's service.  The examiner provided the opinion 
that it was "more likely" that the Veteran's current asthma 
existed while the Veteran was in service based on symptoms 
reported in his service treatment records.  

As the Veteran had respiratory symptoms in service and the 2009 
VA examiner opined that the Veteran's current asthma is related 
to those symptoms, service connection for asthma is warranted.


Digestive Problems

The Veteran asserts that he had digestive problems during 
service, and that currently he has chronic digestive problems.  
In addition to establishing direct service connection for a 
disability resulting from disease or injury incurred in or 
aggravated by service, VA presumes that certain chronic 
disabilities, including peptic ulcers, were incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  However, the Board notes that the 
record does not reflect the Veteran has been diagnosed with an 
ulcer.

During service, in November 1971, the Veteran was admitted for 
inpatient treatment of infectious hepatitis.  The Veteran denied 
drug use or history of exposure to hepatitis, but it was noted 
that his duties were as a mess cook on a Navy vessel.  Testing 
was positive for hepatitis.  Treatment continued for about five 
weeks, and liver function tests slowly fell toward normal.  The 
remainder of the assembled medical records from the Veteran's 
1971 to 1975 active service do not show further treatment for 
hepatitis, and do not show any digestive complaints.

The claims file contains medical records from the Veteran's 
reserve service in the years following his active duty.  In 
medical histories and examinations dated from 1982 to 1998, it 
was noted that the Veteran had hepatitis in service in the early 
1970s.  No residual liver function abnormalities and no other 
residuals of hepatitis were found in the reserve service 
examinations.  No other active digestive complaint or disorder 
was noted in the assembled reserve service medical records.  In 
the reports of medical history accompanying the reserve 
examinations, the Veteran specifically denied frequent 
indigestion, stomach or intestinal trouble, or gain/loss of 
weight.

Records of private medical treatment dating since 1987 contain a 
notation of irritable colon in 1990.  A notation of gastritis and 
reflux were noted in 1992.  In July 2001, the Veteran sought 
treatment for abdominal pain, with weight loss.  Colonoscopy and 
esophagogastroduodenoscopy were performed.  Clinicians found a 
hemorrhoid and mild gastritis, but did not find a definite cause 
for the Veteran's symptoms.  In August through October 2002, the 
Veteran had private and VA treatment for severe episodic 
epigastric pain, with bloating and nausea.  Testing and imaging 
did not provide findings that explained the symptoms.  In 2003, 
private and VA clinicians described the Veteran's digestive 
complaints as irritable bowel syndrome (IBS) and gastroesophageal 
reflux disease (GERD).  The Veteran received medication to treat 
IBS in 2003 and 2004, and medication to treat GERD from 2003 
through at least 2008.

In July 2009, the Veteran had a VA gastroenterology examination.  
The examiner noted that the Veteran had a history of hepatitis.  
The examiner discussed records of treatment and testing of the 
Veteran related to abdominal pain in 2001 and 2002, including the 
negative Helicobacter pylori test in 2001.  In the 2009 
examination, there was no enlargement of the liver or spleen.  
Tests for hepatitis B and hepatitis C were negative.  Testing was 
positive for Helicobacter pylori.  The examiner noted the foods 
the Veteran eats, and that the foods he avoids included milk 
products.  The physician stated that the Veteran's problems were 
probably related to lactose intolerance.  The examiner provided 
the opinion that it is unlikely that the Veteran's digestive 
symptoms are related to his service.

In a November 2009 statement, the Veteran disputed the VA 
examiner's association of his digestive problems with lactose 
intolerance.  The Veteran stated that he had eliminated dairy 
products from his diet twenty years earlier, with no subsequent 
improvement of his digestive problems.  However, the VA examiner 
considered that the Veteran does not eat dairy products, but has 
sufficient expertise to conclude that lactose in other products 
could cause such a problem. 

The medical evidence shows that the hepatitis treated during 
service did not continue after service.  After service, the 
Veteran developed episodic abdominal pain, and clinicians have 
diagnosed gastritis, IBS and GERD.  The post-service symptoms, 
however, were not recorded until more than ten years after 
service.  A VA physician opined that it is unlikely that the 
current problems are related to service.  No health care 
professional has supported a connection between current disorders 
and service.  

Currently, the only opinion linking the current disorders to 
service is the Veteran's.  However, it is now well established 
that lay persons without medical training, such as the Veteran, 
are not competent to opine on matters requiring medical 
expertise, such as the etiology of gastrointestinal disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  

Moreover, while the Veteran currently contends that he has had 
digestive problems ever since his hepatitis in service, the Board 
finds the more contemporaneous service treatment records and 
reserve medical records wherein he denies such problems to be 
more competent and credible than his current contentions.  In 
this regard, his service treatment records for both active 
service and reserve service reveal no stomach or intestinal 
complaints following the resolution of his hepatitis in service, 
and he denied indigestion and stomach and intestinal symptoms on 
medical history reports during his reserve service.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of the 
veteran in weighing credibility).  Significantly, whether the 
hepatitis symptoms he experienced in service or the post service 
gastrointestinal symptoms first noted in the medical evidence in 
1990 are in any way related to his current digestive disorders 
requires medical expertise to determine.  See Clyburn v. West, 12 
Vet. App. 296, 301 (1999) ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  The only medical 
opinion on this question is against the claim. 

For the reasons set forth above, the Board finds that the 
preponderance of the competent and credible evidence is against 
the claim for service connection for digestive problems, to 
include hepatitis, gastritis, IBS, or GERD.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for digestive problems is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


